Case 2:15-cr-20774-SJM-DRG ECF No. 100, PageID.1074 Filed 04/21/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                                Case No. 2:15-cr-20774-1
                    Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
 v.

 KEITH COLLIER,

                    Defendant.
                                        /

           OPINON AND ORDER DENYING DEFENDANT'S
       EMERGENCY MOTION FOR COMPASSIONATE RELEASE [95]

      Defendant Keith Collier moved for compassionate release under the First Step

Act, 18 U.S.C. § 3582(c)(1)(A). ECF 95. Defendant argued that the Court should

reduce his sentence because he "is in danger [] of the rapid and continuous spread of

COVID-19." Id. at 1000. Given Defendant's obesity, chronic kidney disease, and

hypertension, Defendant asserted that he has an increased "risk for severe illness

should he contract COVID-19." Id.

      The Government responded that Defendant's COVID-19 fears do not warrant

a sentence reduction as an "extraordinary and compelling reason" under the First

Step Act. ECF 98, PgID 1051–53. After all, Defendant is fully vaccinated from

COVID-19. Id. at 1053. On that basis, the Court will deny the compassionate release

motion.

      Under the First Step Act's compassionate release provision, the Court may

modify Defendant's sentence only if: (1) he has exhausted all administrative



                                            1
Case 2:15-cr-20774-SJM-DRG ECF No. 100, PageID.1075 Filed 04/21/21 Page 2 of 4




remedies, or (2) thirty days have passed since the warden received Defendant's

request for the BOP to bring a motion on his behalf. 18 U.S.C. § 3582(c)(1)(A). The

exhaustion condition is "mandatory." United States v. Alam, 960 F.3d 831, 833–34

(6th Cir. 2020) (alteration in original) (quoting § 3582(c)(1)(A)). Because Defendant

has exhausted his request for compassionate release based on his health, ECF 95-2,

PgID 1023, he must satisfy "three substantive requirements" for the Court to grant

compassionate release. United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020).

      First, the Court must "find[] that . . . extraordinary and compelling reasons

warrant such a reduction." Id. at 1003 (quoting § 3582(c)(1)(A)(i)). Second, the Court

must "find that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission." Id. at 1005 (quoting § 3582(c)(1)(A)

(alterations omitted)); but see United States v. Hampton, 985 F.3d 530, 532 (6th Cir.

2021) (explaining that district courts "may now 'skip step two'" because there is no

applicable policy statement) (quoting United States v. Jones, 980 F.3d 1098, 1111 (6th

Cir. 2020)). And third, the Court must consider the applicable § 3553(a) sentencing

factors. Ruffin, 978 F.3d at 1005 (quoting § 3582(c)(1)(A)).

      For the first requirement, Defendant must show that "extraordinary and

compelling reasons" warrant a reduction in sentence. § 3582(c)(1)(A)(i). "[D]istrict

courts have discretion to define 'extraordinary and compelling' on their own

initiative." United States v. Elias, 984 F.3d 516, 519–20 (6th Cir. 2021) (citing Jones,

980 F.3d at 1111; Ruffin, 978 F.3d at 1007).




                                           2
Case 2:15-cr-20774-SJM-DRG ECF No. 100, PageID.1076 Filed 04/21/21 Page 3 of 4




      "Several cases in the Eastern District of Michigan have adopted textual

analyses to determine what reasons are 'extraordinary and compelling.'" United

States v. Powell, No. 2:12-cr-20052-2, 2021 WL 613233, at *2 (E.D. Mich. Feb. 17,

2021) (Murphy, J.) (collecting cases). An "extraordinary and compelling reason" for

compassionate release is one that is "beyond what is common, and the forcefulness of

the evidence tends to convince the Court to release the inmate." Id. (internal

quotation marks and quotations omitted). "Put another way, an extraordinary and

compelling reason is one that is beyond what is usual, customary, regular, or common,

and is so great that irreparable harm or injustice would result if the relief is not

granted." Id. (cleaned up).

      But Defendant's claim about health complications from COVID-19 are not

extraordinary and compelling. Defendant is fully vaccinated from the COVID-19

virus because he has received both Pfizer vaccine shots. ECF 99, PgID 1061 (under

seal). The Pfizer vaccine is highly "effective at preventing COVID-19 in individuals

who have not previously contracted COVID-19." United States v. Toney, No. 17-20184,

2021 WL 1175410, at *1 (E.D. Mich. Mar. 29, 2021) (collecting sources on the

effectiveness of COVID-19 vaccines). Because Defendant has been vaccinated against

COVID-19, "his susceptibility to the disease is [not] 'extraordinary and compelling'

for purposes of § 3582(c)(1)(A)." United States v. Smith, No. 17-cr-20753, 2021 WL

364636, at *2 (E.D. Mich. Feb. 3, 2021). Indeed, Courts in the Eastern District of

Michigan routinely refuse to find that a fully vaccinated prisoner has an

extraordinary and compelling reason for release because of their fear of contracting



                                         3
Case 2:15-cr-20774-SJM-DRG ECF No. 100, PageID.1077 Filed 04/21/21 Page 4 of 4




COVID-19. United States v. Gilmore, No. 17-20519, 2021 WL 1295360, at *5 (E.D.

Mich. Apr. 7, 2021); United States v. Miller, No. 13-20928, 2021 WL 1115863, at *2

(E.D. Mich. Mar. 24, 2021); United States v. Gabbard, No. 18-20039, 2021 WL

1037724, at *3 (E.D. Mich. Mar. 18, 2021); United States v. Goston, No. 15-20694,

2021 WL 872215, at *2–3 (E.D. Mich. Mar. 9, 2021). On that basis, the Court will

deny the compassionate release motion because Defendant has not shown that there

are any extraordinary and compelling reasons for release.

      WHEREFORE, it is hereby ORDERED that the emergency motion for

compassionate release [95] is DENIED.

      SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: April 21, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on April 21, 2021, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                         4
